DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.

Status of the Application
Claims 1-11 and 14-20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/02/2020 are acknowledged.  Claims 5-11 remain withdrawn, as being drawn to an unelected invention or specie. Claim 1 has been amended. Claims under consideration in the instant office action are claims 1-4 and 14-20.
 Applicants' arguments, filed 10/02/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over DA SILVA ARNAUT MOREIRA (WO 2010/047611, as disclosed in IDS).
Rejection
Da Silva Arnaut Moreira is drawn towards compositions comprising atropisomers of sulfonated chlorins and bacteriochlorins, such as Luzitin-F2Met (i.e. 5.10, 15,20-tetrakis(2,6-fluoro-3-N-methylsulfamoylphenyl)bacteriochlorin), which reads on the instantly elected compound of α, α, α, α-5, 10, 15,20-tetrakis(N­methyl-2,6-difluoro-3-(methylsulfamoyl)phenyl)bacteriochlorin) (see abstract; pg. 21, lines 25-30).  Da Silva Arnaut Moreira teaches such compositions further comprising a pharmaceutically acceptable carrier, and wherein such compositions can be used to treat skin cancer and urological disorders such as condyloma virus (pg. 14, lines 12-20; pg. 19, lines 19-25).  Da Silva Arnaut Moreira teaches that sulfonated chlorins and bacterioclorins designed for the photodynamic therapy (PDT) (pg. 1, lines 4-7), and as a consequence it would follow that one of ordinary skill in the art would accompany compositions comprising sulfonated chlorins and bacterioclorins with instruction for PDT.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition comprising atropisomers of Formula (I-C), (I-D), (III-C), (III-D) wherein the relative amount of said atropisomers or their pharmaceutically acceptable salts is more than 70% of the total of atropisomers in the referred pharmaceutical composition, as suggested by Da Silva Arnaut Moreira, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Da Silva Arnaut Moreira teaches atropisomers of sulfonated chlorins and bacteriochlorins, such as 5.10, 15,20-tetrakis(2,6-fluoro-3-N-methylsulfamoylphenyl)bacteriochlorin, which reads on the instantly elected compound of α, α, α, α-5, 10, 15,20-tetrakis(N­methyl-2,6-difluoro-3-(methylsulfamoyl)phenyl)bacteriochlorin) (see abstract; pg. 21, lines 25-30).  Also, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the level of atropisomers of Formula (I-C), (I-D), (III-C), (III-D).  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the level of atropisomers of Formula (I-C), (I-D), (III-C), (III-D) provided in the composition,).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Response to Arguments


Conclusion
Claims 1-4 and 14-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628           

/SAVITHA M RAO/Primary Examiner, Art Unit 1629